DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 08/24/2021. Claims 1-2, 4-9, 11-15, 17-20 are remain pending. The amended claims 1, 8, and 14 have overcome the rejection under 35 U.S.C. 102 as previously set forth in the final office action, however, upon reconsideration, claims 1, 8, and 14 are rejected under 35 U.S.C. 112(b). See the rejection below.

Response to Arguments
In response to applicant’s argument on Remark (filed on 08/24/2021) page 9, “the “generating a normally distributed first random value … using a pseudo random number generator” was not determined to recite a judicial exception (e.g. a mathematical relationship, formula, or calculation). The important distinction, not being appreciated, is that there is difference between limitation using “math” to be implemented and the limitation actually reciting a mathematical relationship. Additionally, both the "initializing a model ..." and "stimulating a first digital representation ..." operations would necessarily be implemented using some type of computer logic (i.e., comparable to the Examiner's "logical operator"). However, such a finding could be made with regard to just about any computer-implemented operation. The fact that computer logic is used to implement a computer-implemented operation does not establish that the claim limitations recites a "mathematical relationship, formula, or calculation." Again, the USPTO's guidance is that the aforementioned operations regarding "a digital computer simulation" do not recite a judicial exception. Notably, how the Examiner has characterized the 
Examiner respectfully disagrees because claim 38 recites specific steps in a structure, for example, claim 38 recites initializing model in an analog circuit in the digital computer, generating a normally distributed first random number for each circuit element, and simulating the analog circuit based on the first random value and the location of each circuit element within the analog circuit, whereas the instant claim merely recites performing mathematical concept inside a processor; therefore, the claim in example 38 is different from the claim of the application and the comparison is inapplicable. As described in the last office action, the independent claims of the application recite determining a maximum frequency, and comparing the maximum frequency to a current decimator/interpolator value, in which cover the mental processes, see rejection under 101 below for more detail. The claims also further limitation such as setting a sampling rate, which covers the mathematical concepts grouping of the abstract idea, as the sampling rate is set using the mathematical equation such as a Nyquist’s theorem where the sampling rate is equal to at least two times the maximum frequency as disclosed in the specification [0025, 0047], and as later recited in claim 4, 11, and 17.

In response to applicant’s argument on Remark page 10, “these points aside, the claims have been amended to recite "sampling, using the processor, the input signal using the sampling rate set during the setting." This is neither a mathematical relationship nor a mental process. Additionally, this limitation serves to integrate whatever abstract idea may be claimed into a practical application. Consequently, the claimed invention is patent eligible.”
Examiner respectfully disagrees because merely reciting sampling the input signal using the sampling rate set during the setting using the processor does not integrate the abstract idea into a practical application. “using the processor” is considered to be an additional element under step 2A prong two, and is recited at a high level of generality, i.e. such as a generic 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-2, 4-9, 11-15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 8 and 14, recite the limitation "the sampling rate".  There is insufficient antecedent basis for this limitation in the claim. It is not clear to what the sampling rate is related to, is it the current decimator/interpolator value or the input signal or both. 

Claims 2, 4-7, 9, 11-13, 15, 17-20 are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-2, 4-9, 11-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea with significantly more.

Regarding claim 1 and 14, the claims recite a method and a product, respectively, to determining, with a processor, a maximum frequency of an input signal; comparing the maximum frequency to a current decimator/interpolator value; and based on the comparison, setting a sampling rate for sampling the input signal with the processor as part of a digital signal processing event; and sampling, using the processor, the input signal using the sampling rate set during the setting. Claim 1 recites a series of steps and therefore, is a process, and claim 14 recites a product.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), such limitation explicitly cover mathematical calculations, relationships, and/or formulas. The claim recites the limitation of determining a maximum frequency of an input signal, comparing the maximum frequency to a current decimator/interpolator value, and based on the comparison, setting a sampling rate. The determining, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. Other than reciting “with a processor”, nothing in the claim element precludes the step from practically being performed in the human mind, also as disclosed in the specification and later claim the determining is performed using conjugate multiplication, which is mathematical calculation. The claim also recites the limitation for comparing the maximum frequency to a current decimator/interpolator value, and comparing is the used of logical operator, which is a mathematical concept. Furthermore, the claim also recites based on the comparison, setting a 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites “with a processor” is used to perform the determination of maximum frequency of an input signal and “using the processor” to sample the input signal. However, the processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instruction to apply the exception using a generic computer component. Furthermore, the claim additionally recites sampling the input signal using the sampling rate set during the setting, but at most such additional element is considered as insignificant extra solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to step 2A prong two, the additional element “with a processor” and “using the processor” in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the insignificant extra solution activity of sampling the input signal using the sampling rate is well understood, routine, and conventional activity. See, e.g., Analog, Devices Inc., Engineeri, Engineeri, et al. Data Conversion Handbook, Elsevier Science & Technology, 2004. ProQuest Ebook Central, https://ebookcentral.proquest.com/lib/uspto-ebooks/detail.action?docID=226785, section 2,2, figure 2.25, which describes a real time 

Regarding claim 8, the claim recites a system having at least one processor to determining a maximum frequency of an input signal, comparing the maximum frequency to a current decimator/interpolator value, and based on the comparison, setting the sampling rate, and sampling, using the processor, the input signal using the set sampling rate. The claim is an apparatus.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), such limitation explicitly cover mathematical calculations, relationships, and/or formulas. The claim recites the limitation of determining a maximum frequency of an input signal. Determining, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind, and as disclosed in the specification and later claim the determining is performed using conjugate multiplication, which is mathematical calculation. The claim also recites the limitation for comparing the maximum frequency to a current decimator/interpolator value, and comparing is the used of logical operator, which is a mathematical concept. Furthermore, the claim recites based on the comparison, setting a sampling rate, which covers the mathematical concepts grouping of the abstract idea, as the sampling rate is set using the mathematical equation such as a Nyquist’s theorem where the sampling rate is equal to at least two times the maximum frequency as disclosed in the specification [0025, 0047], and as later recited in claim 11. Therefore, the claim includes limitations that fall within the “Mathematical Concepts and mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites “at least one processor programmed to sampling the input signal using the sampling rate set during the setting, but at most such additional element is considered as insignificant extra solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to step 2A prong two, the additional element “with a processor” and “using the processor” in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the insignificant extra solution activity of sampling the input signal using the sampling rate is well understood, routine, and conventional activity. See, e.g., Analog, Devices Inc., Engineeri, Engineeri, et al. Data Conversion Handbook, Elsevier Science & Technology, 2004. ProQuest Ebook Central, https://ebookcentral.proquest.com/lib/uspto-ebooks/detail.action?docID=226785, section 2,2, figure 2.25, which describes a real time system, where the signal to the ADC is continuously sampled at a rate equal to fs. Thus the additional element does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.
Claim 2, 4-7, 9, 11-13, 15, 17-20 are rejected under 35 U.S.C 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1,8,14, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.
Claims 4-5, 11-12, 17-18 (dependent on claim 1,8,14, respectively) recite further limitations that are abstract mathematical concepts without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claims 6, 13, and 19 further recite conjugate multiplication is performed using a quadrature demodulator. However, performing conjugate multiplication using a quadrature demodulator is, at most, considered as insignificant extra solution activity, thus the additional element fails to integrate the judicial exception into a practical application under prong two of step 2A. Furthermore, the insignificant extra solution activity of performing conjugate multiplication using a quadrature demodulator comprises well understood, routine, and conventional activity. See e.g,. Doerry, Armin W. “Mathematics of Signal Manipulation and Processing for Radar.” Mathematics of Signal Manipulation and Processing for Radar. (Conference) | OSTI.GOV, 1 Nov. 2017, www.osti.gov/servlets/purl/1484080, slide 21, which describe the structure of quadrature demodulation comprises of mixers to perform conjugate multiplication of the input signal and Shima , James. FM Demodulation Using Digital Radio and Digital Signal Processing . 1995, www-elec.inaoep.mx/~rogerio/Digradio.pdf., page 9, figure 2.2, which describe generation of complex baseband FM signal, which describes the designing of demodulator that performing multiplication using the mixers. Thus the additional element does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Claims 7 and 20, further recite generating new decimator/interpolator value using PID control loop. However, generating a new value using PID control loop is, at most, considered as insignificant extra solution activity, thus the additional element fails to integrate the judicial exception into a practical application under prong two of step 2A. Furthermore, the insignificant PID Controller Tuning: A Short Tutorial. 2006, web.archive.org/web/20150421081758/saba.kntu.ac.ir/eecd/pcl/download/PIDtutorial.pdf. page 5, PID controller structure describes how the PID controller can generating a value. Thus the additional element does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-2, 4-9, 11-15, 17-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101, 35 U.S.C. 112(b) recited in this office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims an apparatus, a method, and a computer program product to determine, with a processor, a maximum frequency of an input signal, comparing the maximum frequency to a current decimator/interpolator value that is an amount by which the sampling rate is decimated or interpolated, and based on the comparison, setting a sampling rate for sampling the input signal with the processor as part of a digital signal processing events; and sampling, using the processor, the input signal using the sampling rate set during the setting. 
	The primary reasons for indication of allowable subject matter is the specific step of comparing the maximum frequency to a current decimator/interpolator value that is an amount by which the sampling rate is decimated or interpolated.
	Datta – (Power Reduction by Dynamically Varying Sampling Rate)
	Datta teaches a method and system for dynamically setting the sampling rate based on the input signal to reduce power of a system. Datta teaches step of determining a maximum frequency of an audio input signal as described in section 5.1, and Datta also discloses comparing the determined maximum frequency fmax to a range of sampling frequency, and 
	Dieter – (Power Reduction by Dynamically Varying Sampling Rate)
	Dieter describes a method for reducing power consumption in DSP application by dynamically changing the clock frequency based on the input highest frequency (abstract). Dieter also teaches the dynamic power is proportional to the clock frequency as shown in section 1 and determine the maximum frequency, compare the maximum frequency to a of possible effective sampling rate 48kHz, 24KHz, 6KHz, 3KHz, and so on, and set the sampling rate based on the input maximum frequency, in which the sampling rate has to be at least two times the highest input frequency. However, Dieter does not teach comparing the maximum frequency to a current decimator/interpolator value that is an amount by which the sampling rate is decimated or interpolated.
	Therefore, none of the closest prior art found teaches the limitation recited in claim 1, 8 and 14. Thus claims 1-2, 4-9, 11-15, 17-20 would be allowable if rewritten to over the rejection under 35 U.S.C. 101 and 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        

(571)272-2764



/EMILY E LAROCQUE/Examiner, Art Unit 2182